legal consideration to support their post nuptial agreement); see Berge v.
                Fredericks, 95 Nev. 183, 187, 591 P.2d 246, 248 (1979) (explaining that
                although marriage may constitute valuable consideration for the transfer
                of property, when the marriage is consummated prior to the agreement to
                transfer property, the marriage is not valuable consideration).
                            Appellant next contends that the district court abused its
                discretion when it awarded a Fidelity financial account to appellant as
                separate property but awarded to respondent a community interest in
                certain stock that appellant, in a post-divorce decree motion, asserted was
                held in the Fidelity account. Because neither party sought to admit into
                evidence the proposed exhibit that appellant now relies on, no evidence
                supported a finding that the stock was separate property, and thus the
                district court did not abuse its discretion in determining that the stock
                was community property.     See Burroughs Corp. v. Century Steel, Inc., 99
                Nev. 464, 470, 664 P.2d 354, 358 (1983) (holding that a district court
                determination which was based upon an exhibit not admitted into
                evidence was clearly erroneous). Additionally, the district court properly
                determined that post-judgment relief was not warranted by the proposed
                exhibit, as the failure of appellant's trial counsel to present evidence on
                the matter at trial is not grounds for post-judgment relief.      Achrem, 112
                Nev. at 742, 917 P.2d at 450.
                            Appellant also argues that the district court abused its
                discretion when it attributed financial waste to appellant because it did
                not specifically find that appellant had intended that her sister take the
                money at issue. The district court did not abuse its discretion, however,
                because it may make an unequal division of community property without
                finding that a party intentionally wasted community property.      Putterman


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                v. Putterman, 113 Nev. 606, 608, 939 P.2d 1047, 1048(1997) (providing
                that negligent loss of community property is grounds for an unequal
                distribution of community property). Additionally, substantial evidence
                supports the district court's determination that appellant's sister's
                withdrawals did not represent repayments on community debt owed to the
                sister.
                            Finally, appellant challenges the valuation of the community
                catering business. Appellant argues that the district court should have
                ordered the business sold and the proceeds split between the parties, but
                provides no portion of the record requesting this relief in the district court.
                Thus, appellant has waived this request for relief. See NRCP 7(b) (request
                for order to be made by motion). Additionally, appellant's reliance on post-
                divorce decree "evidence" questioning the district court's valuation of the
                business is unavailing, as appellant had a duty to present this testimony
                at the time of the hearing on the matter.     See Drespel v. Drespel, 56 Nev.
                368, 45 P.2d 792, 793 (1935) (providing that litigants must be active and
                diligent in procuring the testimony upon which they rely to maintain their
                cause and that available evidence must be presented at the initial trial on
                the matter). We conclude that appellant has failed to demonstrate that
                the district court's valuation method was an abuse of discretion.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                         Saitta


                                                                                         J.
                Gibboirs                                    Pickering

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                cc: Hon. Bridget Robb Peck, District Judge
                     Margaret M. Crowley, Settlement Judge
                     Richard F. Cornell
                     Attorney Marilyn D. York, Inc.
                     Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                 4
(0) 1947A ceo